
	
		I
		112th CONGRESS
		2d Session
		H. R. 5724
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on on Barium magnesium
		  aluminum oxide for use in the production of fluorescent lamps.
	
	
		1.Barium Magnesium Aluminum
			 Oxide
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Compound of barium magnesium aluminate phosphor, activated by
						europium or manganese, of a kind used as luminophores (CAS Nos. 63774–55–0 and
						1308–96–9) (provided for in subheading 3206.50.00)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
